Judgment, Supreme Court, Bronx County (Fred Eggert, J., at *563suppression hearing; Lawrence Bernstein, J., at Sandoval hearing, plea and sentence), rendered May 16, 1990, convicting defendant, upon his guilty plea, of attempted criminal possession of a weapon in the third degree, and sentencing him, as a persistent felony offender, to an indeterminate term of imprisonment of from 4 years to life, unanimously affirmed.
Police officers heard a gunshot in Crotona Park and encountered a couple who described two men who had proceeded in the direction from which the shot was heard. Defendant and his companion, who matched the descriptions, were in the process of exiting the park from that direction when the police officers stopped them. Given these facts, the police officers had good reason to suspect that defendant and his companion had fired a gun and, thus, to forcibly stop them with guns drawn (CPL 140.50 [1]; People v De Bour, 40 NY2d 210, 223). Concur —Sullivan, J. P., Wallach, Asch, Kassal and Rubin, JJ.